ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-117, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that THOMAS E. DOWNS, IV, of SOUTH AMBOY, who was admitted to the bar of this State in 1975, should be censured for violating RPC 1.4(b) (failure to keep client reasonably informed), RPC 1.5(b) (failure to provide in writing rate or basis of attorney’s fee), RPC 1.16(d) (failure to return unearned retainer), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that THOMAS E. DOWNS, IV, is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.